Exhibit 10.22

 

AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 1 to the Securities Purchase Agreement (this “Agreement”) is
dated as of May 8, 2006, by and among IT&E International Group, Inc. a Delaware
corporation (the “Company”), ComVest Investment Partners II LLC, a Delaware
limited liability company (“ComVest”), and the purchasers set forth on the
signature pages attached hereto (each a “Purchaser” and collectively with
ComVest the “Purchasers”).

 

The Company and the Purchasers have entered into a Securities Purchase Agreement
dated November 9, 2005 (the “Agreement”). The parties to the Agreement now
desire to amend the Agreement as set forth in this Amendment. In consideration
of the mutual covenants and agreements set forth below, the parties to the
Agreement agree as follows:

 

1.             Section 2.4(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(a)         ComVest shall have until November 9, 2006 to invest an additional
$5,000,000 (the “Optional Investment”) on the same terms as set forth herein
(the “Option”) for the purchase of up to Five Thousand (5,000) Preferred Shares
and Warrants for the purchase of up to 32,142,829 shares of Common Stock.”

 

2.             Except as affected by this Amendment, the Agreement is unchanged
and continues in full force and effect. All references to the Agreement shall
refer to the Agreement as amended by this Amendment. This Amendment shall be
binding upon and inure to the benefit of each of the undersigned and their
respective successors and permitted assigns.

 

3.             This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 

4. This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of New York (without giving effect to any choice or
conflict of law provision).

 

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to Securities
Purchase Agreement as of the date first above written.

 

 

COMPANY:

 

 

 

IT&E INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

/s/ Kelly Alberts

 

 

Name: Kelly Alberts

 

Title: President

 

 

 

 

 

PURCHASERS:

 

 

 

 

 

COMVEST INVESTMENT PARTNERS II
LLC

 

 

 

 

 

By:

/s/ Cecilio M. Rodriguez

 

 

Name: Cecilio M. Rodriguez

 

Title: Chief Financial Officer

 

 

 

 

 

/s/ Charles McCall

 

 

Charles McCall

 

 

 

 

 

/s/ Matthew S. Dontzin

 

 

Matthew S. Dontzin

 

2

--------------------------------------------------------------------------------